April 4, 1929. The opinion of the Court was delivered by
This action was commenced on the 21st day of November 1927. Upon the call of the calendar at the March term, 1928, Court of Common Pleas for Oconee County, S.C. a motion was made by defendant-appellant to refer the issues to the master. The motion was refused, and the defendant brings this appeal from the order denying the motion to refer. Notice of intention to appeal was given in due time.
The question involved is: Did the Circuit Judge err in refusing to refer the issues to the master? The exceptions are overruled under the recent case decided by this Court ofSloan v. Burnett (S.C.), 146 S.E., 601, and authorities therein cited.
Judgment affirmed.
MESSRS. JUSTICES BLEASE, STABLER, and CARTER concur. *Page 243